DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 18 December 2019. The present application claims 1-13, submitted on 18 December 2019 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esenwein (U.S. Patent No. 9,423,674).
Regarding claim 1 & 11, Esenwein discloses a work tool (12a) configured to rotationally drive a tool accessory (62a), the work tool (12a) comprising: a motor (106a); a tool-mounting part (122d) configured to removably receive the tool accessory (62a) and to rotate by power of the motor (106a); a rotary shaft (58a) held rotatably around a specified rotation axis and configured to rotate together with the tool-mounting part (122d) by power of the motor (106a); a rotating member (34a) held rotatably around the rotation axis and configured to transmit torque to and from the rotary shaft (58a) while being allowed to rotate relative to the rotary shaft (58a); a switch (see Figure 3)  for driving the motor (106a); an operation member (94a) configured to move between an ON position and an OFF position according to an external depressing operation, the operation member (94a) in the ON position holding the switch in an ON state and the operation member in the OFF position holding the switch in an OFF state; and a lock mechanism (18a; 22a) configured to allow the rotating member (34a) to rotate around the rotation axis when the operation member (94a) is in the ON position and to lock the rotating member (34a) non-rotatably around the rotation axis when the operation member (94a) is in the OFF position, wherein (see Column 9, line 47-65): the rotating member (34a) is configured to rotate together with the rotary shaft (58a) by action of transmitting the torque when the operation member (94a) is moved from the OFF position to the ON position and the lock mechanism (18a; 22a) allows the rotating member (34a) to rotate, and configured to apply a braking force to the rotary shaft by action of transmitting the torque when the operation member (94a) is moved from the ON position to the OFF position and the lock mechanism (18a; 22a) non-rotatably locks the rotating member (see Column 9, line 47-65).
Regarding claim 5, Esenwein discloses wherein: the rotary shaft (58a) has a first frictional-engagement part (36a) having a friction surface and configured to rotate together with the rotary shaft (58a), the rotating member (34a) has a second frictional-engagement part (36a) having a friction surface and configured to rotate together with the rotating member (see Column 8, line 50-64), and the torque is transmitted between the rotating member (34a) and the rotary shaft (58a) by friction between the friction surface of the first frictional-engagement part (34a) and the friction surface of the second frictional-engagement part (see Column 8, line 50-64).
Regarding claim 8, Esenwein discloses (see Figure 2 and Figure 3) wherein the lock mechanism (18a; 22a) is configured to be switched from a lock state of non- rotatably locking the rotating member (34a) to an unlock state of allowing the rotating member (34a) to rotate, before the operation member (94a) reaches the ON position from the OFF position (see Column 9, line 47-65).
Regarding claim 9, Esenwein discloses wherein: the motor (106a) includes a stator, a rotor and a motor shaft (32a) extending from the rotor, the rotary shaft (58a) and the motor shaft (32a) are coaxially connected to each other while a conical tapered part (120c) formed in one end portion of one of the rotary shaft (58a) and the motor shaft (32a) is engaged with a conical tapered hole (see Figure 11) formed in one end portion of the other of the rotary shaft (58a) and the motor shaft (32a).
Regarding claim 10, Esenwein discloses a motor housing (74a) that houses the motor (106a) such that the motor shaft (32a) extends in a front-rear direction, a rear end portion of the motor (106a) housing having an opening, wherein: the rotary shaft (58a) is connected to a rear end portion of the motor shaft (32a) and extends rearward through the opening, and the work tool (12a) further comprises a dustproof member (64a) fixed to the rotary shaft (58a) rearward of the opening and configured to prevent dust from entering the motor housing (74a) through the opening (see Column 7, line 20-38).
Regarding claim 12, Esenwein wherein: the second brake mechanism (34a) is configured as a frictional brake mechanism (34a) including a first frictional-engagement part (34a) and a second frictional-engagement part (see Column 8, line 50-64), the first frictional-engagement part (34a) being disposed to rotate together with the rotary shaft (58) and the second frictional-engagement part (36a) being normally held in contact with the first frictional-engagement part (34a), the first brake mechanism (18a; 22a) is configured as a lock mechanism (see Column 8, line 50-64) including an engagement member (18a) configured to be engageable with the second frictional-engagement part (36a), the engagement member (18a) is configured to stop rotation of the second frictional- engagement part (36a) rotating together with the first frictional-engagement part (34a) in frictional engagement with the first frictional-engagement part (34a), by engaging with the second frictional- engagement part (36a) in interlock with movement of the operation member (94a) from the ON position to the OFF position, and the second frictional-engagement part (34a) is configured to apply the braking force to the rotary shaft (58a) via the first frictional-engagement part (34a) when the engagement member (18a) stops rotation of the second frictional-engagement part (34a). 
Regarding claim 13, Esenwein wherein: the second brake mechanism (34a) includes a torque-transmission part (34a; 36a) configured to transmit torque to and from the rotary shaft (58a), and the second brake mechanism (34a) includes a dustproof structure (64a) for preventing dust from entering the torque transmission part  (see Column 7, line 20-38).
Allowable Subject Matter
Claims 2-4, 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731